Order, Supreme Court, New York County (Charles Ramos, J.), entered November 17, 1992, which granted defendants’ motion to transfer venue from New York County to Albany County, affirmed, without costs.
We agree with the IAS Court that defendants’ showing as to the convenience of material non-party witnesses was sufficient to require plaintiff to come forward with countervailing conveniences justifying retention in a county other than where the cause of action arose (see, Clinton v Griffin, 176 AD2d 501). Plaintiffs residence and her bare list of treating physicians do not persuade us that this is a case warranting such exceptional treatment (see, Quiles v Orsi, 182 AD2d 499). The dissent’s concern with medical witnesses ignores the well settled rule that the convenience of liability witnesses is the primary consideration in such applications (Torres v Larsen, 195 AD2d 285, 287). Concur — Sullivan, J. P., Rosenberger, Ross and Asch, JJ.